Name: 2002/228/EC: Commission Decision of 14 March 2002 on the recognition of five Israeli test facilities found to be in conformity with good laboratory practice (GLP) requirements in their respective areas of expertise
 Type: Decision
 Subject Matter: world organisations;  technology and technical regulations;  international affairs;  European construction;  research and intellectual property;  European Union law;  Asia and Oceania
 Date Published: 2002-03-16

 Avis juridique important|32002D02282002/228/EC: Commission Decision of 14 March 2002 on the recognition of five Israeli test facilities found to be in conformity with good laboratory practice (GLP) requirements in their respective areas of expertise Official Journal L 075 , 16/03/2002 P. 0068 - 0069Commission Decisionof 14 March 2002on the recognition of five Israeli test facilities found to be in conformity with good laboratory practice (GLP) requirements in their respective areas of expertise(2002/228/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 1999/662/EC of 19 July 1999 concerning the conclusion of the Agreement on mutual recognition of OECD principles of good laboratory practice (GLP) and compliance monitoring programmes between the European Community and the State of Israel(1), and in particular Article 3(1) thereof,After consulting the Special Committee appointed by the Council,Whereas:(1) Following inspections carried out by designated EC inspectors between 28 March 1996 and 1 January 2000, in accordance with Article 12 of the Agreement on mutual recognition of OECD principles of good laboratory practice (GLP) and compliance monitoring programmes between the European Community and the State of Israel, five Israeli test facilities were found to be in compliance with GLP requirements in their respective areas of expertise.(2) In accordance with Article 12 of the Agreement, the abovementioned five test facilities should be recognised by the Community,HAS DECIDED AS FOLLOWS:Sole ArticleThe Community hereby recognises the five Israeli test facilities referred to in the Annex to be GLP compliant in their respective areas of expertise.Done at Brussels, 14 March 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 263, 9.10.1999, p. 6.ANNEXIsraeli test facilities found to be in compliance with the GLP and their area of expertiseAgan Chemical Manufacturers Ltd Analytical Laboratory 77102 Ashdod, Israel Area of expertise: Physical-Chemical testingAminolab Ltd Analytical Laboratory Services Weizmann Science Park 76326 Rehovot, Israel Area of expertise: Analytical and clinical chemistryAnalyst Research Laboratories Hamanov Street 3 76111 Rehovot, Israel Area of expertise: Physical-Chemical testing and Analytical and clinical chemistryHarlan Biotech Israel Ltd Kiryat Weizmann, Building 13B 76326 Rehovot, Israel Area of expertise: Toxicity studiesMakteshim Chemical Works Ltd Physicochemical Research 84100 Beer Sheva, Israel Area of expertise: Physical-Chemical